NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  HARVEY LEON FULGHAM, Petitioner.

                         No. 1 CA-CR 16-0344 PRPC
                              FILED 11-21-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-008006-001
            The Honorable Roland J. Steinle, III, Judge, Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Harvey Leon Fulgham, Kingman
Petitioner



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer B. Campbell joined.
                           STATE v. FULGHAM
                           Decision of the Court

B R O W N, Judge:

¶1            Harvey Fulgham petitions for review of the summary
dismissal of his second notice of post-conviction relief. We have considered
the petition for review and, for the reasons stated, grant review but deny
relief.

¶2            Fulgham pleaded guilty to one count of molestation of a child
and two counts of attempted molestation of a child, all dangerous crimes
against children, occurring between May and November 2010. The
superior court sentenced Fulgham in January 2014, in accordance with the
terms of the plea agreement, to a mitigated term of 10 years’ imprisonment
for molestation of a child and placed him on concurrent terms of lifetime
probation for attempted molestation of a child.

¶3            Fulgham filed a timely notice of post-conviction relief. After
counsel notified the superior court that he found no basis for post-
conviction relief and Fulgham failed to file a timely pro se petition, the
superior court summarily dismissed the proceeding in April 2015.

¶4            Eleven months later, Fulgham filed a second notice of post-
conviction relief advising of his intent to raise claims of ineffective
assistance of counsel and newly discovered material facts. The superior
court summarily dismissed the notice, ruling the claims of ineffective
assistance of counsel were precluded and that Fulgham failed to meet his
burden of supporting the claims of newly discovered material facts with
specific facts and meritorious reasons for not raising them in a timely
manner. This petition for review followed.

¶5            On review, Fulgham argues the superior court erred in
dismissing his second notice of post-conviction relief. We review the
summary dismissal of a proceeding for post-conviction relief for an abuse
of discretion. See State v. Speers, 238 Ariz. 423, 427, ¶ 10 (App. 2015).

¶6            Fulgham has not established any error. His notice was
successive and untimely, and no exception applies. See Ariz. R. Crim. P.
32.2(a)-(b). The superior court’s ruling clearly identified, fully addressed,
and correctly resolved the claims sought to be raised by Fulgham. Further,
the court did so in a thorough, well-reasoned manner that will allow any
future court to understand the court’s ruling. Under these circumstances,
“[n]o useful purpose would be served by this court rehashing the trial
court’s correct ruling in a written decision.” State v. Whipple, 177 Ariz. 272,




                                      2
                        STATE v. FULGHAM
                        Decision of the Court

274 (App. 1993). We therefore adopt the superior court’s ruling, and,
finding no error, grant review but deny relief.




                      AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                     3